COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                 §
 IN RE:                                                           No. 08-19-00047-CV
                                                 §
 VERONICA CHAVEZ VARA,                                      AN ORIGINAL PROCEEDING
                                                 §
 Relator.                                                           IN MANDAMUS
                                                 §

                                                 §

                                MEMORANDUM OPINION

       Relator, Veronica Chavez Vara, has filed a mandamus petition against the Honorable Laura

Strathmann, Judge of the 388th District Court of El Paso County, Texas. Relator requests that we

order Respondent to set aside three orders as void and to order Respondent to enter a default

judgment on a second amended petition for enforcement of the property division in the original

decree of divorce. The petition for writ of mandamus is denied.

       Generally, mandamus relief is appropriate only to correct a clear abuse of discretion or to

compel the performance of a ministerial duty, and where the relator has no adequate remedy by

appeal. In re Reece, 341 S.W.3d 360, 364 (Tex. 2011)(orig. proceeding); In re Prudential

Insurance Company of America, 148 S.W.3d 124, 135-36 (Tex. 2004)(orig. proceeding). The

burden is on relator to show it is entitled to mandamus relief. See In re Ford Motor Company, 165
S.W.3d 315, 317 (Tex. 2005)(orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 837 (Tex.

1992)(orig. proceeding). After reviewing the mandamus petition and record, we conclude that
Relator has failed to show that she is entitled to mandamus relief. Accordingly, we deny the

petition for writ of mandamus. All pending motions are denied as moot.


                                            GINA M. PALAFOX, Justice
February 6, 2019

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                             -2-